Citation Nr: 1145281	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for the service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a claimed cervical spine disorder, to include as secondary to the service-connected lumbar disability.

3.  Entitlement to service connection for a claimed right knee disorder.

4.  Entitlement to service connection for a claimed left knee disorder.

5.  Entitlement to service connection for a claimed right foot disorder.

6.  Entitlement to service connection for a claimed left foot disorder.

7.  Entitlement to a total rating for compensation purposes based on unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1979 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005, June 2006 and February 2008 rating decisions by the RO. 

In May 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In November 2009, these matters were remanded for additional development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Service connection is in effect for degenerative disc disease of the lumbar spine and a 40 percent rating is assigned for the orthopedic manifestations of the disability using the General Rating Formula for Diseases and Injuries of the Spine.  

Note 1, following the rating criteria states that any associated objective neurological abnormalities are to be rated separate under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a (in effect since September 26, 2003).

Previously, Code 5293 also considered neurological findings in rating intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Code 5293 (prior to September 23, 2002).

Thus, neurological symptoms associated with spine disorders have long been considered in rating disabilities of the spine.

Throughout the appeal, the Veteran has made statements suggestive of neurological symptoms.  In May 2002, he reported tingling and weakness in his legs, and treatment records show he has complained of burning and numbness in the left lower extremity, some urine incontinence, and bilateral lower extremity neuropathy (see the April 2002 treatment record and May 2003 VA examination).  

The Veteran also had complaints of some urinary and fecal incontinence at different times.  Subsequent VA treatment records also note complaints of radiculopathy in the lower extremities.

Despite the Veteran's ongoing complaints, the RO has failed to consider these complaints in evaluating the service-connected lumbar spine disability.  As neurological manifestations may be part of the service-connected low back disability, they must be considered in evaluating the disability either under the former criteria for intervertebral disc syndrome (in effect prior to September 23, 2002), or as potentially separate ratings under the General Rating Formula for Diseases and Injuries of the Spine (in effect since September 26, 2003).  The Board is not permitted to address this in the first instance.

As to service connection for disorders of the cervical spine, knees and feet, these matters were remanded by the Board in November 2009.  Although the Board only sought an opinion as to the etiology of the claimed cervical spine disorder, the RO requested additional opinions regarding the etiology of the claimed bilateral knee and foot disorders.  

The Board notes that, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the present case, the December 2010 VA examination is inadequate to decide these claims.  The VA examiner essentially provided a favorable opinion for the claimed cervical spine disorder and negative opinions for the bilateral knee and foot disorders.  

In each instance, the rationale used to support the opinion was "[a]fter careful review of the C file and all available medical evidence of record including the Veteran's subjective complaints and the objective findings on examination."

Despite the identical language used for the rationales, the RO only found the rationale regarding the cervical spine disorder to be insufficient and requested an "adequate rationale" that cites to evidence in the claims file and reconciles the lack of information during service pertaining to the cervical spine disorder and the post-service injury involving a motor vehicle accident 2 years after service in 1985.  

In June 2011, an addendum to the December 2010 VA examination noted that the claims file was reviewed and that there was no indication of a spinal injury or treatment during service or a neck injury that resulted from a 1985 post-service motor vehicle accident.

Despite the addendum, the Board finds that all of the opinions are inadequate because the rationales offer no explanation of the basis for opinions.  The June 2011 addendum is not sufficient to cure the defect of the earlier rationale because the physician's opinion is now inconsistent with the revised rationale since there was no revision to the original opinion.  

Furthermore, despite the statement that the claims file was reviewed carefully, it appears the physician only repeated the information that was given to him by the RO.  This is evident by the fact that the RO incorrectly cited 1985 as the date of the motor vehicle accident whereas the claims file shows that the accident occurred in 1995.  

The Board also notes that the December 2010 VA examiner opined that the Veteran's service-connected low back disability rendered him unemployable.

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2011). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2011). 

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011). 

As the issues of an initial increased rating for the low back disability and service connection for disabilities of the cervical spine, knees, and feet are still pending, the outcome of these matters may affect the claim for TDIU.  Consequently, a decision on this matter is deferred.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed cervical spine, knee, and foot disorders.  

The Veteran's claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should elicit from the Veteran and record a complete history referable to the claimed conditions. 

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion as whether any current cervical spine, knee or foot disability at least as likely as not (50 percent or greater probability) is the result of an injury or other event of the Veteran's active service or was caused or aggravated by the service-connected lumbar spine disability.  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.  If an opinion cannot be made without resort to speculation, the examiner must state so and clearly indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative. 

2.  The Veteran should be advised of the provisions of 38 C.F.R. § 3.655 and if the Veteran fails, without good cause, to report to the scheduled examinations, the RO should apply these provisions as appropriate. 

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  In readjudicating the claims, the RO should specifically consider whether there are any ratable neurological manifestations of the service-connected lumbar disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


